


110 HR 5029 IH: To designate the name for the medical facilities being

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5029
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mr. Young of Florida
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To designate the name for the medical facilities being
		  constructed at the National Naval Medical Center, Bethesda, Maryland, to
		  replace Walter Reed Army Medical Center.
	
	
		1.Designation of National
			 Military Medical CenterUpon
			 completion of the medical facilities being constructed at the National Naval
			 Medical Center in Bethesda, Maryland, to replace Walter Reed Army Medical
			 Center in the District of Columbia, the Secretary of Defense shall designate
			 the medical facilities as the National Military Medical
			 Center.
		
